DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-10 in the reply filed on 7/22/21 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0233019, hereinafter referred to as “Zhang”) in view Roy et.al. (US PGPub 2014/0294651, hereinafter referred to as “Roy”).
Zhang discloses the semiconductor device substantially as claimed.  See figures 1-10 and corresponding text, where Zhang shows, pertaining to claim 1, a silver nano-twinned thin film structure, comprising: a substrate (figures 1-4(b); [0040-0051]); an adhesive-lattice-buffer layer over the substrate (figures 1-4(b); [0040-0051]); and a silver nano-twinned thin film over the adhesive-lattice-buffer layer, wherein the silver nano-twinned thin film comprises parallel-arranged twin boundaries, and a cross-section 

However, Zhang fails to show, pertaining to claim 1, wherein the parallel-arranged twin boundaries comprise .SIGMA.3 and .SIGMA.9 boundaries, wherein the .SIGMA.3 and .SIGMA.9 boundaries comprise 95% or more [111] crystal orientation. 
Roy teaches, pertaining to claim 1, the above arrangements (figure 2; [0048-0051]). Roy provides the advantages of improving the characteristics of the base materials may improve products ([0005]).

Zhang shows, pertaining to claim 2, wherein the silver nano-twinned thin film includes silver nano-twinned pillars with a diameter of 0.01 .mu.m to 10 .mu.m (figures 1-4(b); [0040-0051]). 
Zhang shows, pertaining to claim 3, wherein a thickness of the silver nano-twinned thin film is between 0.1 .mu.m and 100 .mu.m (figures 1-4(b); [0040-0051]). 
Zhang shows, pertaining to claim 4, wherein a thickness of the adhesive-lattice-buffer layer is between 0.01 .mu.m and 1 .mu.m (figures 1-4(b); [0040-0051]). 
Zhang shows, pertaining to claim 5, wherein a distance between parallel-arranged twin boundaries is between 1 nm and 100 nm (figures 1-4(b); [0040-0051]). 
Zhang shows, pertaining to claim 6, further comprising a diffusion-barrier-reaction layer between the adhesion-lattice-buffer layer and the silver nano-twinned thin film (figures 1-4(b); [0040-0051]). 
Zhang shows, pertaining to claim 7, wherein the adhesive-lattice-buffer layer comprises Ti, Al, or a combination thereof (figures 1-4(b); [0032-0051]). 
pertaining to claim 8, wherein the diffusion-barrier-reaction layer comprises Ni, Cu, or a combination thereof (figures 1-4(b); [0032-0051]). 
Zhang shows, pertaining to claim 9, wherein the substrate comprises a single-crystalline silicon substrate, polycrystalline silicon substrate, SiC substrate, GaAs substrate, or glass substrate (figures 1-4(b); [0032-0051]). 
Zhang shows, pertaining to claim 10, wherein the single-crystalline silicon substrate comprises (100), (110), or (111) crystal orientation (figures 1-4(b); [0032-0051]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 30, 2021